Staples, J.,
delivered the opinion of the court.
It is argued by counsel that the decree from which this appeal is taken is erroneous, upon the authority of the case of Moseley v. The St. Louis Mutual Insurance Company, reported in 31 Gratt. 629. According' to the principles of that case the appellants here are entitled to recover the principal, money loaned by them, without interest.
The only controversy between the parties is as to the mode of applying the several payments made by the ap*906pellee. It seems that on the 14th September, 1868, he paid “to the appellants the sum of $32; on the 17th November, 1868, the sum of $32; and on the 19th January, 1869, the ■sum of $7.37—making in the aggregate the sum of $71.37. These payments were made, as was understood, in discharge of the interest, upon each renewal of the note.
It further appears that on the 28th October, 1869, the appellee paid the further sum of $274.70, which was credited on the note in controversy, without any specific application to principal of the debt or the interest then accruing. It is contended on the one hand that the interest being usurious, and under the statute all interest being forfeited, the payments in question must be applied to the principal ■of the debt exclusively, as that alone is due and payable. On the other hand, it is insisted that under the present statute an usurious contract is not void until declared to be illegal, only so far as the interest is concerned, and where the interest has been paid, it cannot be recovered back, or a different direction given to the payments from that intended by the parties.
It can scarcely be supposed that so grave and important a question as this will be decided by this court without any discussion from counsel—without due opportunity of •careful investigation, more especially where the amount involved is so trivial and insignificant. We think the maxim, “De minimis non our at lex,” applies, so far as the payment of the $71.37 is concerned. We shall let it stand as the parties have applied it.
With respect to the amount of $274.70, the counsel for the appellant consenting, it is applied to the principal of the debt without reference to the interest, and the decree of this court will be entered accordingly.
Decree reversed.